Article 63 of the Penal Code reads as follows:
"Whoever shall have been three times convicted of a felony less than capital shall on such third conviction be imprisoned for life in the penitentiary."
The indictment in the present case was drawn with a view of invoking the application of said article. Before the state would be entitled to claim the enhanced punishment it was necessary to prove the two former felony convictions; being necessary to prove them it was likewise required that the former convictions be alleged in the indictment. We have examined appellant's *Page 454 
motion for rehearing and the authorities to which it refers us but think they have no application under our statute and procedure.
The motion is overruled.
Overruled.